SUMMARY ORDER
Marta Ndoja, through counsel, petitions for review of the BIA decision affirming the Immigration Judge’s (“IJ”) decision denying her applications for asylum and withholding of removal. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the IJ’s decision where, as here, the BIA summarily affirmed the IJ’s decision without opinion. See Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). This Court reviews the IJ’s and BIA’s factual findings under the substantial evidence standard, overturning them only if any reasonable adjudicator would be compelled to conclude to the contrary. 8 U.S.C § 1252(b)(4)(B); Zhou Yun Zhang v. INS, 386 F.3d 66, 73 (2d Cir.2004).
The IJ cited four reasons for the adverse credibility finding, each of them based on specific portions of Ndoja’s testimony. Because we cannot conclude that any reasonable adjudicator would be compelled to conclude to the contrary, we dismiss the petition for substantially the same reasons as those set forth by the IJ.1
The decision of the BIA is accordingly AFFIRMED.

. The IJ failed to address the CAT claim in rendering the oral decision. However, because Ndoja failed to address the CAT claim in her brief to the BIA, she is precluded from raising that category of relief before this Court. Gill v. INS, 420 F.3d 82, 86 (2d Cir. 2005); Foster v. INS, 376 F.3d 75, 78 (2d Cir.2004).